Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-2, 6, 15-16, 23, 36, 38-39, 41-44, 47-49 and 58) and ASCL/HLH3, CDK8 and fibroblasts in the reply filed on February 22, 2021 is acknowledged. 
Claims 3-5, 7-14, 17-22, 24-35, 37, 40, 45-46, 50-52, 54-57, 59-79 and 81 are canceled. Claims 1-2, 6, 15-16, 23, 36, 38-39, 41-44, 47-49, 53, 58 and 80 are pending. Claims 53 and 80 are withdrawn without traverse (2/22/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. In addition, claims 6, 15-16, 43 are withdrawn from further consideration because of non-elected species. Upon reconsideration, the species election between CDK8 and TCF3/HLH2 is withdrawn. Thus, the subject matter to the extent of TCF3/HLH2 is included and under examination in this office action. Election was made without traverse in the reply filed on February 22, 2021. 
3.	Claims 1, 2, 23, 36, 38-39, 41-42, 44, 47-49, and 58 are under examination with respect to ASCL/HLH3, CDK8, TCF3/HLH2 and fibroblasts in this office action.

Information Disclosure Statement
4.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other 

Specification
5.	The disclosure is objected to because of the following informalities: The recitations “HLH3” and “HLH-3”, the recitations “HLH2” and “HLH-2”, and the recitations “CDK8” and “CDK-8” across the specification are not consistent to each other. Appropriate correction is required.


Claim Objections
6.	Claims 1, 2, 23, 36, 38-39, 41-42, 44, 47-49, and 58 are objected to because of the following informalities:  The recitations “ASCL1/HLH3”, “CDK8”, “CDK7/CYH1”, “CYCC/CIC1”, “TCF3/HLH2”, “CIC1”, “MED12” and “MED13” are not unique or common abbreviations in the art. Applicants are required to spell out “ASCL1/HLH3”, “CDK8”, “CDK7/CYH1”, “CYCC/CIC1”, “TCF3/HLH2”, “CIC1”, “MED12” and “MED13” at the first usage. Appropriate correction is required.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 23, 36, 38-39, 41-42, 44, 47-49, and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, 23, 36, 38-39, 41-42, 44, 47-49, and 58 are indefinite because the terms “ASCL1/HLH3”, “CDK8”, “CDK7/CYH1”, “CYCC/CIC1”, “TCF3/HLH2”, “CIC1”, “MED12” and “MED13” are recited in the claims without a reference to a precise amino acid sequence identified by a proper SEQ ID NO: or providing a full name for abbreviated names. Without identification of property or combination of properties which are unique to and, therefore, definitive of the instant recitations, the metes and bounds of the claims remain undetermined. Further, the use of laboratory designations only to identify a particular molecule renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct molecules. The rejection can be obviated by amending the claims to specifically and uniquely identify “ASCL1/HLH3”, “CDK8”, “CDK7/CYH1”, “CYCC/CIC1”, “TCF3/HLH2”, “CIC1”, “MED12” and “MED13”, for example, by SEQ ID NO: and function of “ASCL1/HLH3”, “CDK8”, “CDK7/CYH1”, “CYCC/CIC1”, “TCF3/HLH2”, “CIC1”, “MED12” and “MED13”.

8.	Claims 1, 2, 23, 36, 38-39, 41-42, 44, 47-49, and 58 are indefinite because the limitation “at a level and for a period of time sufficient for the appearance of neuronal cells” recited in claim 1. The phrase "enhancing expression…….a level and for a time 
In addition, it is unclear whether the limitation “….for the appearance of neuronal cells” means that the neuronal cells were generated or re-programed from the non-neuronal cells that originally do not express exogenous ASCL/HLH3 and other recited proteins or the neuronal cells generated from others in vivo or in vitro, which renders the claims indefinite. 


Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

s 1, 2, 23, 36, 38-39, 41-42, 44, 47-49, and 58 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The term “non-neuronal cell” recited in the claimed method as defined by the specification at paragraphs [0187]-[0189] of the published Application specification states that “any non-neuronal cell type….embryonic origin”, which indicating that a human embryo is encompassed by the term “non-neuronal cell”, the cell is present or intended to be present in a human being, said cell becoming integrated into the human being and therefore being an inseparable part of the human itself.  The scope of the claim, therefore, encompasses a human being, which is non-statutory subject matter.  As such, the recitation of the limitation “non-human” would be remedial.  See 1077 O.G. 24, April 21, 1987.
 

Claim Rejections - 35 USC § 112

10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 2, 23, 36, 38-39, 41-42, 44, 47-49, and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for promoting neurogenesis of I4 neurons from mesoderm lineages or muscle lineages in C. elegans during embryogenesis by co-expression of ASCL1/HLH-3 (SEQ ID NO:51), TCF3/HLH-2 (SEQ ID NO:52) and CDK8 (SEQ ID NO:55) in C. elegans, does not reasonably provide enablement for a method for generating neuronal cells from all non-neuronal cells comprising enhancing expression of exogenous ASCL1/HLH3 protein in combination with enhancing expression of CDK8 or enhancing or reducing proteins recited in (1)/(a)-(g)…or (viii) recited in independent claim 1 as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 1, 2, 23, 36, 38-39, 41-42, 44, 47-49, and 58 are drawn to a method for generating neuronal cells from non-neuronal cells comprising enhancing expression of 
The instant invention is based on findings that i) I4 neurons in the wild-type C. elegans pharynx are derived from ectoderm (from the AB lineage), and all I4 neurons are generated normally in the three hlh-3 mutants; ii) HLH-3 does not have general effects on neurogenesis because HLH-3 primarily promotes neuronal cell fate specification of I4 neurons and a few GABAergic neurons; iii) The neurogenesis of I4 was only partially disrupted in the absence of functional HLH-3 and HLH-2 functions to promote I4 neurogenesis at least partly through a genetic pathway that acts in parallel to HLH-3; iv) Other proneural proteins such as Neurogenin NGN-1 and NeuroD CND-1 can interact with HLH-2 and disruption of mammalian Neurogenin and NeuroD leads to defects in neurogenesis and neuronal differentiation; v) CDK-8 and CIC-1 function in the same pathway as HLH-2 and in parallel to HLH-3 to promote I4 neurogenesis and vi) the kinase activity of CDK-8 is required for promoting I4 neurogenesis because DK-8 functions to promote I4 neurogenesis primarily by inhibiting CDK-7/cyclin H (see p. 58-64, figure 4E). Applicant extrapolates the above findings to the claimed method of generating neuronal cells from all types of non-neuronal cells by enhancing expression of exogenous ASCL1/HLH3 protein in combination with enhancing expression of CDK8 or enhancing or reducing other proteins recited in (1)/(a)-(g)…or (viii) recited in independent claim 1. 
C. elegans during embryogenesis by co-expression of ASCL1/HLH-3 (SEQ ID NO:51), TCF3/HLH-2 (SEQ ID NO:52) and CDK8 (SEQ ID NO:55) in C. elegans. However, the claims are not limited to the method set forth above but also encompass methods of generating all types of neurons from all types of non-neuronal cells by (i) enhancing expression of exogenous ASCL/HLH3 protein and (a) enhancing expression of CDK8 protein or reducing or enhancing other recited proteins recited in all types of non-neuronal cells in views of paragraphs [0180]-[0182] and [0187]-[0189] of the specification.
As admitted by Applicant (see paragraphs [0247]-[0255], ASCL-1/HLH-3 primarily promotes neuronal cell fate specification of I4 neurons and a few GABAergic neurons in C. elegans and does not have general effects on neurogenesis; and other proneural proteins are involved in neurogenesis of different types of neurons from different cells because disruption of mammalian Neurogenin and NeuroD results in defects in neurogenesis and neuronal differentiation. 
[0247] “Of the 20 neurons in the wild-type C. elegans pharynx, I4 are derived from ectoderm (from the AB lineage), and all I4 are generated normally in the three hlh-3 mutants… like Ascl1, HLH-3 does not have general effects on neurogenesis. Rather, HLH-3 seems primarily to promote neuronal cell fate specification of I4 and a few GABAergic neurons”.

[0249] “The neurogenesis of I4 was only partially disrupted in the absence of functional HLH-3…. HLH-2 functions to promote I4 neurogenesis at least partly through a genetic pathway that acts in parallel to HLH-3…”.

[0250] “The C. elegans genome encodes 42 bHLH factors; like HLH-3, the proneural proteins Neurogenin NGN-1 and NeuroD CND-1 can interact with HLH-2 (19). Disruption of mammalian Neurogenin and NeuroD leads to defects in neurogenesis and neuronal differentiation”

[0253] “We conclude that CDK-8 and CIC-1 function in the same pathway as DPY-22 and HLH-2 and in parallel to HLH-3 to promote I4 neurogenesis. We could fully rescue the enhanced I4 misspecification of cdk-8; hlh-3 double mutants with a wild-type, but not a kinase-dead, CDK-8 cDNA, suggesting that the kinase activity of CDK-8 is required for promoting I4 neurogenesis…

[0255] “…CDK-8 functions to promote I4 neurogenesis primarily by inhibiting CDK-7/cyclin H …”.


Neither the specification nor the prior art provides sufficient guidance to enable a skilled artisan to practice the full scope of the claimed invention without undue experimentation because different types of neurons and different types of cells have different characteristics and require expressing different sets of genes involved in different molecular mechanisms to re-program and convert cells into neurons or induce neurogenesis of different neurons from different types cells as evidenced by Xu et al. (see p. 4; 1st col.-p. 17; tables 1-4, figure 1-3; Xu et al. Cell Biosci. 2020; 10:116. doi.org/10.1186/s13578-020-00476-2) and Imayoshi et al. (see p. 9-13, figure 1, Imayoshi et al. Neuron, 2014; 82:9-23). For example, Xu et al. teach that the combination of expression transcription factors: BRN2, ASCL1, MYT1L and NEUROD1 in human fibroblasts or other specific combinations of genes/factors can reprogram the human fibroblasts into functional neurons with specific characteristics, neuron-like cells with certain markers, or neural stem cells/neural progenitor cells and then differentiation into neurons (see p. 2, 2nd col. p. 4; 1st col. table 1; p. 4; 1st col.-p. 17; tables 1-4, figure 1-3). Xu et al. teach that generation of induced serotonergic (i5HT) functional neurons from human primary fibroblasts requires using inducible lentivirus-mediated expression of Ascl1, Foxa2, Lmx1b and FEV in human primary fibroblasts (see p. 62, abstract; Xu et al., Mol. Psych. 2016; 21:62-70). Wapinski et al. teach direct conversion of fibroblasts into induced neuronal (iN) cells by overexpression of the transcription factors Ascl1, Brn2, and Myt1l and Ascl1 in fibroblasts (see p. abstract; Wapinski et al. Cell, 2013; 
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the limited example, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the claimed invention as it pertains to a method for generating neuronal cells from non-neuronal cells by enhancing expression of exogenous ASCL1/HLH3 protein and CDK8 in all forms of non-neuronal cells at a undefined level and time. 


Claim Rejections - 35 USC § 112
11.	Claims 1, 2, 23, 36, 38-39, 41-42, 44, 47-49, and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, 
Claims 1, 2, 23, 36, 38-39, 41-42, 44, 47-49, and 58 encompass generating a genus of neuronal cells from a genus of non-neuronal cells by enhancing expression of ASCL1/HLHs protein and CDK8 or enhancing or reducing other recited proteins. The specification only teaches promoting neurogenesis of I4 neurons from mesoderm lineages or muscle lineages in C. elegans during embryogenesis by co-expression of ASCL1/HLH-3 (SEQ ID NO:51), TCF3/HLH-2 (SEQ ID NO:52) and CDK8 (SEQ ID NO:55) in C. elegans. However, the claims are not limited to the method set forth above but also encompass methods of generating all types of neurons from all types of non-neuronal cells by (i) enhancing expression of exogenous ASCL/HLH3 protein and (a) enhancing expression of CDK8 protein or reducing or enhancing other recited proteins recited in all types of non-neuronal cells in views of paragraphs [0180]-[0182] and [0187]-[0189] of the specification. As admitted by Applicant (see paragraphs [0247]-[0255], ASCL-1/HLH-3 primarily promotes neuronal cell fate specification of I4 neurons and a few GABAergic neurons in C. elegans and does not have general effects on neurogenesis; and other proneural proteins are involved in neurogenesis of different types of neurons from different cells because disruption of mammalian Neurogenin and NeuroD results in defects in neurogenesis and neuronal differentiation. 
  In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:

An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of promoting neurogenesis of I4 neurons from mesoderm lineages or muscle lineages in C. elegans during embryogenesis by co-expression of ASCL1/HLH-3 (SEQ ID NO:51), TCF3/HLH-2 (SEQ ID NO:52) and CDK8 (SEQ ID NO:55) in C. elegans. However, Applicant is not in possession of generating neuronal cells including all types of neurons from all types of non-neuronal cells by enhancing expression of ASCL1/HLHs protein and CDK8 or enhancing or reducing other recited proteins. The specification fails to provide sufficient descriptive information as to whether all types of neurons from all types of non-neuronal cells by enhancing expression of ASCL1/HLHs protein and CDK8 or enhancing or reducing other recited proteins. There is no description of the conserved or definitive structural or functional features of the claimed genus of neuronal cells and non-neuronal cells to the function/characteristics of I4 neurons from mesoderm lineages or muscle lineages in C. elegans during embryogenesis by co-expression of ASCL1/HLH-3 (SEQ ID NO:51), TCF3/HLH-2 (SEQ ID NO:52) and CDK8 (SEQ ID NO:55) in C. elegans. There is no description of the genes/characteristics or information regarding the relation of the structure/characteristics of other non-neuronal cells to the function of mesoderm lineages that can be induced into I4 neurons after overexpression with ASCL1/HLH-3 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of neuronal cells, non-neuronal cells, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

	

Conclusion

12.	NO CLAIM IS ALLOWED.


Han et al. (Cell Stem Cell, 2012; 10:465-472.DOI 10.1016/j.stem.2012.02.021) teaches a method for reprogramming of fibroblasts into induced neural stem cells (iNSCs) by a combination of transcription factors (Brn4/Pou3f4, Sox2, Klf4, c-my and E47/TCF3) (abstract; p. 467, 2nd col. )  and transplanted iNSCs were positive for Mash1, which are the markers for neural progenitor cells (p. 468, 2nd col., 2nd paragraph ).
Abeliovich et al. (WO2012/100083, as in IDS) teaches generation of induced human neuronal cells by forced expression of transcriptional factors: Brn2, Mytil, Zic1, Olig2 and Ascl1 in fibroblasts (see abstract, [010]-[014], [026]-[027]).
Chanda et al. (Stem Cell Rep. 2014, 3:282-296, as in IDS) teaches generation of induced neuronal cells by forced expression of transcriptional factors: ASCL1, MYTIL and BRN2 in mouse embryonic fibroblasts (see p. 282, abstract).
Colasante et al. (Cell Stem Cell; 2015; 17: 719-734, as in IDS) teaches generation of GABAergic interneurons from fibroblasts by overexpression of Foxg1, Sox2, Ascl1, Dlx5 and Lhx6 in mouse fibroblasts (see p. 719, abstract).
Wylie et al. (Dis. Mod. & Mech. 2015; 8:429-441) teaches Ascl1 phospho-status regulates neuronal differentiation in a Xenopus developmental model of neuroblastoma (see p.429, abstract).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
May 21, 2021



/CHANG-YU WANG/Primary Examiner, Art Unit 1649